ON MOTION
SCHALL, Circuit Judge.

ORDER

Liduvina F. Gajete submits an informal brief. We consider whether we should reconsider the court’s November 22, 2005 order dismissing Gajete’s petition for review for failure to file brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The November 22, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) The Office of Personnel Management’s brief is due within 30 days of the date of filing of this order. The brief may address the issue of whether this petition may proceed in view of the death of the applicant for benefits, Alfredo L. Gajete.